DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 9/10/2020.
	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 7 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Beardsley et al. (US 9,636,091) hereinafter (“Beardsley”).
With regard to claim 1, Beardsley discloses a control end (fig.2) of a surgical instrument (100), comprising a housing (10) and a power assembly (101), wherein the housing (10) comprises a first body (10a) and a second body (10b), a first cavity (10c) for accommodating the power assembly (101) is arranged between the first body (10a) and the second body (10b), and the power assembly (101) is detachably arranged in the first cavity (1c); and wherein the first cavity (10c) is closed when the first body (10a) and the second body (10b) are in a first state; and the first cavity (10c) is open when the first body (10a) and the second body (10b) are in a second state.  
With regard to claim 2, Beardsley discloses the control end (fig.2), further comprising a transmission assembly (motors and inherently gears), wherein a connector (50) is provided between the power assembly (101) and the transmission assembly (motors and gears), and the power assembly (101 including battery col 4, lines 44-48) is connected to the transmission assembly (motors and gears) through the connector (50) in the first cavity (10c) to drive the transmission assembly (motors and gears) to move.

    PNG
    media_image1.png
    809
    870
    media_image1.png
    Greyscale


With regard to claim 7, Beardsley discloses the control end (fig.2), wherein the first body (10a) is detachably connected to the second body (10b).
With regard to claim 20, Beardsley discloses a surgical instrument, comprising an end effector (400) and the control end (fig.2), wherein the end effector (400) is detachably connected to the second body (10b).

Allowable Subject Matter
6.	Claims 3-6 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7/	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/20/2022